UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24836 Parabel Inc. (Exact name of registrant as specified in its charter) Delaware 33-0301060 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 1901 S. Harbor City Blvd., Suite 600 Melbourne, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 321-409-7500 Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YES
